Case: 1:12-cv-00029-AET-GWC Document #:178 Filed: 01/16/19 Page 1 of 2

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROIX

EVARISTO RODRIGUEZ and JULIO
BECCERRIL,

Plaintiffs, Civ. No. 12-29
Vv. ORDER & JUDGMENT

SPARTAN CONCRETE PRODUCTS,
LLC,

Defendant.

THOMPSON, U.S.D.J.!

 

For the reasons stated in this Court’s Opinion on this same day,
> MbiaGor

IT IS on this y of January, 2019,

ORDERED and ADJUDGED that JUDGMENT IS ENTERED in favor of Plaintiffs on
Count I (violation of the Fair Labor Standards Act) and Count TI (violation of the Virgin Islands
Fair Wage and Hours Act); and it is further

ORDERED and ADJUDGED that JUDGMENT IS ENTERED in favor of Defendant on
Count IH (violation of the Virgin Islands Wrongful Discharge Act) and Count V (breach of
implied covenant of good faith and fair dealing); and it is further

ORDERED that Plaintiff Beccerril is awarded final judgment in the amount of $2,642.59
to be paid by Defendant; and it is further

ORDERED that Plaintiff Rodriguez is awarded final judgment in the amount of

 

' The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
Case: 1:12-cv-00029-AET-GWC Document #:178 Filed: 01/16/19 Page 2 of 2

$1,210.36 to be paid by Defendant; and it is further

ORDERED that beyond the date of this Order and pursuant to 28 U.S.C. § 1961, post-
judgment interest with respect to the amount awarded will continue to accrue at the rate of 2.59%
until the Judgment is paid in full; and it is further

ORDERED that, appearing no unresolved issues remain, the Clerk CLOSE this case.

rene Morrone)

ANNE E. THOMPSON, U.S{pJ .
